ALITO, Circuit Judge,
concurring:
I join parts I, II, and III of the opinion of the Court and agree that the judgment of the District Court should be affirmed. I write separately because I believe that the language of the WARN Act unambiguously provides that the Act does not apply at all unless the employer, rather than the government, orders the plant closing.
The WARN Act, on its face, does not apply to government-ordered closings. Title 29 U.S.C. § 2102(a) provides:
An employer shall not order a plant closing or mass layoff until the end of a 60-day period after the employer serves written notice of such an order....
(emphasis added), And Title 29 U.S.C. § 2104(a)(1) states:
Any employer who orders a plant closing or mass layoff in violation of section 2102 of this title shall be hable....
(emphasis added). This language is straightforward and clear — the WARN Act applies only when an “employer” orders a plant closing — and where, as here, the statutory language is unambiguous and does not demand an absurd result, the sole function of a court is to enforce the statute according to its terms. West Virginia Univ. Hosp. Inc. v. Casey, 499 U.S. 83, 99, 111 S.Ct. 1138, 113 L.Ed.2d 68 (1991). That is what we should do in this case. It is undisputed that the Casino Control Commission, a government entity, ordered *188the Atlantis to close. Because the government — not the employer — ordered the closing, the WARN Act does not apply.
I see no need to look beyond the statutory language to the legislative history — and in any event I agree with the opinion of the Court that the “legislative history is not especially helpful in determining whether Congress intended government-ordered closings to be beyond the scope of the statute.” Maj.Op. at 181. Nor would I defer to the Department of Labor’s interpretation of the Act on this point. The Labor Department regulations contemplate that “[a] government ordered closing of an employment site that occurs without prior notice ... may be an unforeseeable business circumstance,” 20 C.F.R. § 639.9(b)(1), and therefore necessarily imply that some government-ordered closings are within the WARN Act’s purview. The Department’s commentary accompanying its first set of regulations expands on this notion:
Several commenters ... suggested that an exception for government ordered closings be included in the regulations. No language recognizing such an exception appears in WARN and the Department is reluctant to create such an exception. However, some government-ordered closings may constitute unforeseeable business circumstances to which reduced notice applies....
54 Fed.Reg. 16054 (1989). The Court’s opinion, after recognizing that these regulations are “contradictory, at least in part, with respect to government closings,” Opinion at 410-11, does not defer to them under Chevron, U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 842-43, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984). I agree that the regulations are not entitled to Chevron deference, but I reach that conclusion because, in my view, the regulations and commentary cannot be squared with the plain language of the statute, and therefore they are not entitled to any deference.
Finally, I would not rely, as the majority does, on the general purpose of the WARN Act. The pertinent provisions of the Act apply only to employer-ordered closings, and even if I were convinced that Congress harbored some general purpose that was inconsistent with those specific provisions, I would follow the specific language that Congress duly enacted.
In sum, I would hold that the WARN Act simply does not apply to a government — ordered closing, such as the one at issue here. The closing order in this case was clear, unequivocal, and unconditional:1 “Today, May 16, 1989, the Casino Control Commission has mandated the Atlantis Casino Hotel to cease its gaming operations no later than the close of the gaming day on Sunday, May 21, 1989.” J.A. 1515 (emphasis added). I would affirm on the basis that the WARN Act, by its plain terms, does not apply to unconditional government-ordered closings like the one at issue here.

. This is not a case where the government order is equivocal or conditional, such as an order by a state liquor authority to stop serving alcohol to minors or be shut down. I do not address the question of conditional government-ordered closings here.